DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Currently claims 1-34 are pending in this application. 

Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Maron (US 2013/0145447 A1), hereinafter, “Maron”, Shigeeda (US 2005/0210253 A1), hereinafter, “Shigeeda” and Nord et al. (US 2015/0169892 A1), hereinafter, “Nord” have been found to be the closest prior arts. 
Maron discloses methods and systems for secure online data access. In one embodiment, three levels of security are provided where user master passwords are not required at a server. A user device may register with a storage service and receive a user device key that is stored on the device and at the service. The user device key may be used to authenticate the user device with the storage service. As data in the storage service is encrypted with a master password, the data may be protected from disclosure. The user-side process might generate, from the user master password and possibly also a salt value, a symmetric AES (advanced encryption standard) 256-bit key for ciphering and deciphering the user's personal data on the user's device. As a user master key or derivative thereof is not used in authentication, the data may be protected 
Shigeeda discloses a secure communication method performed in a system in which an authentication server provides an authentication service to a terminal device including at least one service process and a user authentication process performing authentication of a user. The authentication service includes the steps of generating a secret key based on a user password and a random number registered in advance in response to a request of the user; generating an access ticket specific to the user based on the secret key generated in the secret key generating step and access control information specific to the user; encrypting the access ticket generated in the access ticket generating step with an encryption key of the service process or a digital certificate; and transmitting the access ticket encrypted in the encrypting step and the generated random number to the user authentication process.

However, Maron, Shigeeda and Nord either alone or in combination fail to teach or suggest a method/system, wherein “receiving an encrypted key location identifier, decrypting the encrypted key location value to obtain a key location identifier, receiving an encrypted read token value, decrypting the encrypted read token value using the user key to obtain a read token value, transmitting the read token value and the key location identifier to a server electronic device, by the sever electronic device: receiving the read token value and the key location identifier from the electronic device, verifying that the read token corresponds to information stored in a memory location associated with the key location identifier, and in response to verifying that the read token corresponds to information stored in the memory location associated with the key location identifier, transmitting an encrypted encryption key to the electronic device” as required by Claim 1 and similarly by claim 19 and when taken in the context of the claim as a whole. Dependent claims are allowed due to dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435